20-05027-rbk Doc#104-1 Filed 10/15/20 Entered 10/15/20 20:56:18 Exhibit 1 Pg 1 of 3




               EXHIBIT 1
20-05027-rbk Doc#104-1 Filed 10/15/20 Entered 10/15/20 20:56:18 Exhibit 1 Pg 2 of 3




  From:             David Stmlle
  To:               Craig Crockett
  CC:               Beau Phillips; drodaecs@lawdcm com; lacrvmwdaht54@vahoo com
  Subject:          RE: Northern Water Project
  Date:             Tuesday, June 18, 2019 11:09:00 AM


  Craig:

  I respectfully disagree with you concerning the alleged violations of the Purchase and Sale
  Agreement. Nevertheless, please be advised that we are in the process of scheduling a mediation of
  the OMA/Moore and Longbranch/Borders issues. We are attempting to schedule the mediation next
  week.

  In the interim, I am attempting to address your concerns regarding the Deed of Trust filed in Uvalde
  County. When I contacted the Uvalde County clerk yesterday they advised that they use document
  numbers rather than volume and page and therefore they could not provide me with a copy of the
  document that you are referencing. At this point, in order to avoid any potential confusion, I request
  that you send me a copy of the Deed ofTrust in question.

  Thank you and please let me know if you have any remaining questions or need any additional
  Information concerning this matter.




  Granstaff, Gaedke & Edgmon, P.C.
  5535 Fredericksburg Road, Suite 110
  San Antonio, Texas 78229
  T- (210) 348-6600 ext. 203
  F- (210) 366-0892
  dstrol le@caglaw net

  From: Craig Crockett [mailto:craig@tcrg.com]
  Sent: Thursday, June 13, 2019 9: 19 AM
  To: David Strolle
  Cc: Beau Phillips
  Subject: RE: Northern Water Project

  David

  As I see it, your client fraudulently failed to disclose the existence of the encumbrances created by
  the OMA/Moore assignment, the Borders/Longbranch assignment and the August 14, 2017 Deed of
  Trust filed in Vol. 4288, Pg. 578 in the Real Property of Uvalde County, and in doing so, your client
  violated Sections 5.2, 5.3, 5.5, 5.7, 5.11, 5.14(a), 7.2(a), 7.3 and 9.3(c) of the Purchase and Sale
  Agreement.

  When a lawsuit is filed against your client and Mr. Terril for fraud, I would anticipate that
  OMA/Moore, Borders/Longbranch and/or my client will seek the remedy of disgorgement of the ill-
  gotten gain; that is, total disgorgement of your client's interest and Mr. Terril's/Synergy's interest. I



                                                                                               LW 00364
20-05027-rbk Doc#104-1 Filed 10/15/20 Entered 10/15/20 20:56:18 Exhibit 1 Pg 3 of 3



  think your client would do well to recognize this and resolve these claims immediately
  commensurate with the risk of total disgorgement and damages.


  Regarding the August 14, 2017 Deed of Trust filed in Vol. 4288, Pg. 578 in the Real Property of
  Uvalde County, within fifteen (15) days of this email, please provide me a file marked release in the
  Real Property of Uvalde County demonstrating removal of the encumbrance created by the August
  14, 2017 Deed of Trust filed in Vol. 4288, Pg. 578 in the Real Property of Uvalde County.

  Thank you for your time and consideration to these matters. I look forward to hearing from you
  soon.

  Craig M. Crockett
  General Counsel
  Texas Capltallzatlon Resource Group, Inc.
  2509 Merrick Street
  Fort Worth, Texas 76107
  Telephone: 817·626-9898
  Telecopler: 817-624-1374
  Cell: 817-999-4112
  E-Mail: craig@tcrg.com


  The contents of this email and any attachments to It may contain prlvlleged and confldentlal
  Information from Texas Capltallzation Resource Group, Inc. This Information Is only for the viewing
  or use of the Intended recipient. If you are not the Intended recipient, you are hereby notified that
  any disclosure, copying, distribution or use of, or the taking of any action In reliance upon, the
  information contained In this e-mail, or any of the attachments to this e-mall, Is strictly prohibited
  and that this e�mall and all of the attachments to this e-mail, If any, must be Immediately returned to
  from Texas Capitallzatlon Resource Group, Inc. or destroyed and, In either case, this a.mall and all
  attachments to this a.mall must be immediately deleted from your computer without making any
  copies hereof. If you have received this e-mall In error, please notify from Texas Capitalization
  Resource Group, Inc. by e-mail Immediately.




  From: David Strolle <Dstrolle@caglaw.net>
  Sent: Tuesday, June 11, 2019 2:38 PM
  To: Craig Crockett <craig@tcrg.com>
  Subject: Northern Water Project

  Craig:

  We tried to resolve the issues with Mr. Borders and Mr. Moore, but they would not ever tell us what
  they want. We are going to move forward as fast as possible to let the courts determine what their
  interest is. I can assure you that Mr. Wright and I believe Mr. Terrill are doing everything they can to
  resolve these issues; however, as you know it takes two parties to make a deal and if one side is
  unreasonable a deal cannot be made.

  I hope to have more to report to you soon concerning this matter.




                                                                                             LW 00365
